Order, so far as appealed from, modified by granting leave to the plaintiff to renew the motion for leave to take samples from lathe room No. 3 after the examination of defendant and upon a proper showing, and as modified affirmed, without costs of this appeal to either party. All concur. (The portion of the order appealed from denies a motion for an inspection before trial of certain parts of defendant’s premises and restricts the inspection of certain other parts, in a silicosis action.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.